Citation Nr: 1447803	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person and/or on being housebound.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's spouse appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file. 

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran, as a result of his service-connected right inguinal hernia and service-connected schizophrenia, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.

2.  The Veteran has a service-connected disability that is currently rated as 100 percent disabling but does not have additional service-connected disability or disabilities independently ratable at 60 percent, and is not confined to his home or its immediate premises by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance of another person, or on account of being housebound, are not met.  38 C.F.R. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of April 2009 satisfied the duty to notify provisions.  This letter informed the Veteran of the types of evidence needed in order to substantiate his claim of entitlement to SMC based on the need for regular aid and attendance of another person, or on account of being housebound; and thus informed the Veteran of the information and evidence not of record that was needed to substantiate the claim on appeal.  

The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The record reflects that the Veteran is not in receipt of disability benefits from the Social Security Administration.

VA examination opinions were obtained in April 2009 and July 2011; the record does not reflect, that these opinions were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

The Veteran claims entitlement to SMC based on the need for the regular aid and attendance of another person or on account of housebound status.

SMC is payable to a veteran who by reason of service connected disability is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

SMC is also payable, under 38 U.S.C. 1114(s), where the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2). 

The Veteran has been service-connected for a right inguinal hernia since December 1976 and for schizophrenia since January 1989.  The Veteran sustained a traumatic brain injury in August 2006 and has been in a vegetative state since the injury.  The Veteran's spouse contends that the service-connected schizophrenia disability lead to the brain injury and subsequent vegetative condition.  

Post service treatment records show that, prior to August 2006, the Veteran was being treated for a mental disorder.  A June 2004 VA treatment note reflects that the Veteran was taking medication for his mental disorder.  His mood was stable, he was sleeping well and there were no hallucinations reported.  A January 2006 VA treatment note shows that the Veteran had been drinking alcohol and using drugs.  It was noted that he was cooperative but nervous.  His mood was good and his thought process was linear.

A May 2006 VA treatment notes reflects that the Veteran was angry and that his behavior was in contrast to three weeks prior when he was motivated to stop his substance use.  The Veteran's appearance was unkempt and his speech was illogical.  He denied hallucinations or delusions.   

A Sherriff's Office Incident Sheet dated August 2006 indicates that the Veteran received a head injury due to a fight.  The Veteran was struck in the face and fell back, hitting his head on the street. 

A VA treatment note dated September 2006 shows that the Veteran had undergone brain surgery and was in a vegetative state.

A Need for Regular Aid and Attendance examination dated January 2007 shows that the Veteran could not move to perform intentional muscle movement.  He was bedridden, could not dress or undress himself, needed assistance to walk and wash himself and was not physically or mentally able to protect himself from the hazards or dangers incident to his daily environment.  

A December 2007 medical opinion shows that the Veteran had required intensive care, medical treatment and round the clock nursing care because of his physical injuries and complications of the traumatic brain injury.  The examiner noted the Veteran's previous treatment for mental disorders.  The examiner also noted that on the day of the Veteran's brain injury, he tested positive for cocaine.  The examiner concluded that the exact cause of the altercation which led to his traumatic brain injury was not clear, and it would require mere speculation to resolve that issue.

An Aid and Attendance examination report dated April 2009 shows that the Veteran was hospitalized for a methicillin-resist and staphylococcus aureus infection.  He was in a vegetative state.  The examiner noted that the Veteran was service-connected for schizophrenia and inguinal hernia repair and reviewed the examination reports from July 2007 and December 2007.  The examiner determined that the Veteran was totally dependent in all of his adult daily living functions due to his head injury in 2006.  The examiner stated that the Veteran was in need of aid and assistance, but this need was due to his head injury.   

A November 2009 VA treatment note shows that the Veteran was being treated for seizures.

In a July 2011 VA mental disorder examination report, the examiner indicated that an August 2006 VA treatment record recommended the Veteran be committed due to hyper manic, impulsive and irritable behavior.  This report was provided a few days before the Veteran's head injury occurred.  Also, the examiner noted a July 2006 VA treatment note which indicated that the Veteran had a history of marginal adherence to his medication regimen, a history of chronic substance abuse and a reported history of assaults.

The Board is sympathetic to the Veteran and his spouse's situation and recognizes the Veteran's need for regular aid and attendance of another person at his home.  However, in determining entitlement to special monthly compensation, only the Veteran's service-connected disabilities may be considered in determining entitlement to SMC.

The medical evidence does not show that the Veteran is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance due to his service-connected right inguinal hernia and schizophrenia disorder.  Rather, the record shows that the Veteran is bedridden due to the outcome of a fight in August 2006 in which he sustained a non-service connected brain injury.  

Where a veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable. 

Housebound benefits are warranted if the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran does not have an additional service-connected disability or disabilities independently ratable at 60 percent separate and distinct from his 100 percent service-connected disability.

And, while he is shown to be permanently housebound, as demonstrated by his vegetative state, such is not by reason of his service-connected right inguinal hernia and schizophrenia disorder.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and the claim for aid and attendance compensation based on a need for the regular aid and attendance of another person and/or on being housebound is not warranted.


ORDER

Entitlement to SMC based on a need for the regular aid and attendance of another person and/or on being housebound is denied.  



____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


